Title: To Thomas Jefferson from John Jouett, Jr., 12 January 1801
From: Jouett, John, Jr.
To: Jefferson, Thomas



Sir.
Kintucky Jany. 12th. 1801

I am an old inhabitant of this Country and have been the Greater part of 17 years employd in the publick service and I flatter myself I  have Dischard my Duty to the satisfaction of my Country and With Credit to myself & I niver did Ask or Except any off[ice] to which any pecuniary emolument has been annexed. I do [now] sir solicit the appointment of Marshall for the Kintucky District having good Reason to believe the presant marshall will go out of office Very shortly. sir I ask for this office with some Degree of Confidence you having Known me all my life. and Knowing you have no object in Viw but to have the office well filld. and in this Case I hope you Can have no Doubt as you have the best security this state Can give for my fidelity or ability in as much as their will accompany this, letters of recommendation from a number of the first and most respectable men [of] this state, and was promisd a similar one by our late Governor shelby but he lives to far from me to get his Letter to send on at this time. I hope you will not think it Strange if I should meet with no support from our members in Congress. in the first place I do not Know that they are any particular friends of mine in the second When they left this Country the thing was not talkd of and in all probability made up their Mindes another Way I now Conclude by saying if this meets with your Approbation independent of Every other Consideration I shall think it a great and lasting favour &c
I am Sir. Your Most Ob[t] Servant

J Jouett

